UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7699



KEVIN W. MCDANIELS,

                                              Plaintiff - Appellant,

          versus


LARRY W. POWERS, Director of Spartanburg
County Detention Center; SALVATORE BIANCO,
Physician; OFFICER LINDSEY; JUAN WYRTCH,
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-3472-22-AK)


Submitted:   May 12, 2003                     Decided:   May 29, 2003


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin W. McDaniels, Appellant Pro Se. Ginger Dee Goforth, HOLCOMBE,
BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South Carolina; Ronald
H. Colvin, COLVIN & FOSTER, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin     W.   McDaniels   appeals   the   district   court’s   order

accepting the magistrate judge’s report and granting Defendants’

motion for summary judgment on his complaint under 42 U.S.C. § 1983

(2000).*    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See McDaniels v. Powers, No. CA-01-3472-22-AK (D.S.C. Aug.

12, 2002; Sept. 30, 2002; January 7, 2003).          We deny McDaniels’

motion for appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




     *
       McDaniels originally filed his notice of appeal before the
district court entered its final judgment. We dismissed the appeal
for failure to prosecute. After the district court entered its
final judgment, McDaniels moved in this court to reopen or
reinstate his appeal. We granted the motion. We construe McDaniels’
timely filed motion to reopen or reinstate his appeal as a notice
of appeal from the district court’s final judgment. Cf. Smith v.
Barry, 502 U.S. 244, 245 (1992).


                                     2